17‐1487 
Rayner v. E*TRADE Financial Corp. 
 
                        UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
                                          
                                 August Term 2017 
 
             (Argued: December 7, 2017                Decided: July 31, 2018) 
                                             
                                    No. 17‐1487 
                                             
                     –––––––––––––––––––––––––––––––––––– 
                                             
         TY RAYNER, on Behalf of Himself and All Others Similarly Situated, 
                                             
                                 Plaintiff‐Appellant, 
                                             
                                          ‐v.‐ 
                                             
          E*TRADE FINANCIAL CORPORATION, E*TRADE SECURITIES LLC, 
                                             
                               Defendants‐Appellees. 
                                             
                     –––––––––––––––––––––––––––––––––––– 
 
Before:    CABRANES, LIVINGSTON, Circuit Judges, AND GOLDBERG, Judge.* 
 
       Plaintiff‐Appellant Ty Rayner (“Rayner”), on behalf of himself and all others 
similarly  situated,  appeals  from  an  April  4,  2017  judgment  of  the  United  States 
District Court for the Southern District of New York (Koeltl, J.), which granted a 
motion to dismiss filed by Defendants‐Appellees E*TRADE Financial Corporation 
and  E*TRADE  Securities  LLC  (collectively,  “E*TRADE”).    Rayner  argues  on 
appeal  that  the  district  court  erred  in  determining  that  his  state  law  claims, 

        * Judge Richard W. Goldberg, of the United States Court of International Trade, 
sitting by designation. 
                                                                                         
alleging that E*TRADE violated its duty of best execution, are precluded by the 
Securities  Litigation  Uniform  Standards  Act  of  1998  (“SLUSA”),  15  U.S.C. 
§ 78bb(f).    For the reasons set forth below, we conclude that Rayner’s arguments 
lack merit.    Accordingly, we AFFIRM the judgment of the district court.     
 
FOR PLAINTIFF‐APPELLANT:                 LESLIE E. HURST (Timothy G. Blood, Paula R. 
                                         Brown,  on  the  brief),  Blood  Hurst  & 
                                         O’Reardon, LLP, San Diego, CA. 
 
                                         Brian J. Robbins, Kevin A. Seely, Ashley R. 
                                         Rifkin,  Leonid  Kandinov,  Robbins  Arroyo 
                                         LLP, San Diego, CA.   
 
FOR DEFENDANTS–APPELLEES:                COREY  WORCESTER  (Faith  E.  Gay,  Marc  L. 
                                         Greenwald,  on  the  brief),  Quinn  Emanuel 
                                         Urquhart & Sullivan, LLP, New York, NY. 
 
DEBRA ANN LIVINGSTON, Circuit Judge: 

       Plaintiff‐Appellant Ty Rayner (“Rayner”) filed a class action complaint (the 

“Complaint”)  raising  state  law  claims  against  Defendants‐Appellees  E*TRADE 

Financial  Corporation  and  E*TRADE  Securities  LLC  (collectively,  “E*TRADE”).   

Rayner’s claims for breach of fiduciary duty, unjust enrichment, and declaratory 

relief were each based on the same allegation that E*TRADE violated its duty of 

best execution.     

       The  United  States  District  Court  for  the  Southern  District  of  New  York 

(Koeltl, J.) dismissed all of Rayner’s claims pursuant to Rule 12(b)(6) of the Federal 

Rules of Civil Procedure.    See Rayner v. E*TRADE Fin. Corp., 248 F. Supp. 3d 497 


                                           2 
                                                                                                   
(S.D.N.Y.  2017).    For  the  reasons  set  forth  below,  we  conclude  that  the  district 

court  properly  dismissed  Rayner’s  claims  because  they  are  precluded  by  the 

Securities  Litigation  Uniform  Standards  Act  of  1998  (“SLUSA”),  15  U.S.C. 

§ 78bb(f).    Accordingly, we affirm the judgment of the district court.     

                                      BACKGROUND1 

       E*TRADE  provides  brokerage  and  related  services  to  individual  retail 

investors.    Clients place orders to buy and sell securities with E*TRADE, and then 

E*TRADE  executes  those  orders  by  delivering  them  to  trading  venues  such  as 

stock  exchanges,  hedge  funds,  banks,  electronic  communications  networks, and 

third‐party  market  makers.    One  such  client,  Rayner,  placed  a  non‐directed, 

standing limit order as recently as January 2014, and E*TRADE executed that order 

on his behalf.    A “limit order” is “an order to buy or sell a stock at a specified 

price  . . .  or  better.”    J.A.  9  n.1.    Rayner’s  order  remained  “standing”  until 

E*TRADE executed the order by (1) placing the order with a trading venue; and 

(2) the trading venue actually purchased or sold the security.    Because the order 

was “non‐directed,” E*TRADE retained discretion to choose the trading venue for 



         The facts presented here are drawn from the allegations in Rayner’s Complaint, 
       1

which  we  accept  as  true  for  purposes  of  reviewing  a  motion  to  dismiss.    See  Stratte‐
McClure v. Morgan Stanley, 776 F.3d 94, 97 n.1 (2d Cir. 2015).     


                                                3 
                                                                                              
executing Rayner’s order.    But E*TRADE’s discretion to choose trading venues is 

guided by its duty of best execution.    And indeed, E*TRADE promises clients that 

it will “do everything possible to seek best execution each and every time [a client] 

trade[s]”  in  order  to  “find  the  right  blend  of  execution  price,  speed,  and  price 

improvement.”    Id. at 13 (quoting E*TRADE’s website).     

       On  March  25,  2015,  Rayner  filed  the  Complaint  on  behalf  of  himself  and 

other  E*TRADE  clients  who  have  placed  non‐directed,  standing  limit  orders.   

Specifically,  Rayner  complains  that,  in  breach  of  its  duty  of  best  execution, 

E*TRADE  prioritizes  choosing  the  trading  venues  that  are  willing  to  pay  the 

largest  “kickbacks”  in  exchange  for  order  flow. 2     Such  a  practice  creates  a 

“conflict  of  interest  between  [E*TRADE]  and  [its]  clients  . . .  by  incentivizing 

[E*TRADE  to  choose  trading  venues]  that  may  be  most  cost‐effective  for 

[E*TRADE], but which may not be the best method of execution for [its] clients.”   

Id.  at  12  (quoting  “[m]arket  experts  [that]  acknowledge  that  the  maker‐taker 

system sets up financial incentives that can cause brokers to act to the detriment 

of their retail investor clients”).    E*TRADE’s clients are harmed when limit orders 



       2  Under the “maker‐taker” system, a trading venue will pay E*TRADE a rebate 
whenever E*TRADE executes an order with that trading venue.    Rayner refers to these 
rebates as “kickbacks.”    Id. at 11–12.     


                                              4 
                                                                                           
are  routed  to  trading  venues  that  pay  higher  kickbacks  because,  according  to 

Rayner, such orders are “up to 25% less likely to be executed,” and more likely to 

“trade when the market price is becoming worse.”    Id. at 19.    Instead of ensuring 

that its clients can purchase and sell securities at the optimal price and volume, 

E*TRADE allegedly violates its duty of best execution by seeking to maximize its 

own revenue from “kickbacks.”     

      E*TRADE  filed  a  motion  to  dismiss,  arguing  inter  alia  that  Rayner’s  class 

action  suit  is  precluded  by  SLUSA.    In  response,  Rayner  argued  that  SLUSA 

preclusion does not apply because (1) his Complaint does not allege that E*TRADE 

made  a  misrepresentation  or  omission,  or  employed  any  manipulative  or 

deceptive  device;  and  (2)  even  assuming  that  the  Complaint  alleges  fraud,  any 

such fraud was not “in connection with” the purchase or sale of covered securities.   

In a memorandum opinion and order dated April 1, 2017, the district court granted 

E*TRADE’s  motion  to  dismiss,  concluding  that  “[Rayner’s]  arguments  against 

preclusion are unpersuasive.”    Rayner, 248 F. Supp. 3d at 502.     




                                            5 
                                                                                             
                                     DISCUSSION 

I.     Standard of Review 

       “We review the district court’s grant of a Rule 12(b)(6) motion to dismiss de 

novo,  accepting  all  factual  claims  in  the  complaint  as  true,  and  drawing  all 

reasonable inferences in the plaintiff’s favor.”    In re Kingate Mgmt. Ltd. Litig., 784 

F.3d 128, 135 n.11 (2d Cir. 2015) (quoting In re Herald (Herald I), 730 F.3d 112, 117 

(2d  Cir.  2013)).    “To  survive  a  motion  to  dismiss,  a  complaint  must  contain 

sufficient factual matter, accepted as true, to state a claim to relief that is plausible 

on its face.”    Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). 

II.    SLUSA Preclusion 

       SLUSA precludes private parties from filing in federal or state court (1) a 

covered  class  action  (2)  based  on  state  law  claims,  (3)  alleging  that  defendants 

made “a misrepresentation or omission of a material fact” or “used or employed 

any manipulative or deceptive device or contrivance” (4) “in connection with” the 

purchase or sale of (5) covered securities.    15 U.S.C. § 78bb(f)(1); see also Romano 

v. Kazacos, 609 F.3d 512, 518 (2d Cir. 2010); Brown v. Calamos, 664 F.3d 123, 124 (7th 

Cir. 2011) (“SLUSA is designed to prevent plaintiffs from migrating to state court 




                                             6 
                                                                                                
in  order  to  evade  rules  for  federal  securities  litigation  in  the  Private  Securities 

Litigation Reform Act of 1995 . . . .” (internal quotation marks omitted)). 

       There is no dispute that Rayner filed a covered class action based on state 

law claims involving covered securities.    We therefore focus our analysis below 

on the third and fourth elements of SLUSA preclusion:    First, whether Rayner has 

alleged fraud in the form of “a misrepresentation or omission of a material fact” 

or use of a “manipulative or deceptive device or contrivance,” and second, if so, 

whether that alleged fraud is “in connection with” the purchase or sale of covered 

securities.     

       In assessing whether Rayner’s allegations fall within the ambit of SLUSA, 

we emphasize substance over form.    “Since SLUSA requires our attention to both 

the  pleadings  and  the  realities  underlying  the  claims,  plaintiffs  cannot  avoid 

SLUSA merely by consciously omitting references to securities or to the federal 

securities  law.”    Herald  I,  730  F.3d  at  119  (quoting  Romano,  609  F.3d  at  523) 

(internal quotation marks omitted); see also Fleming v. Charles Schwab Corp., 878 F.3d 

1146, 1153 (9th Cir. 2017) (“[W]e must determine if the Plaintiffs’ claims, stripped 

of formal legal characterization, could have been pursued under § 10(b) and Rule 

10b‐5.”);  Holtz  v.  JPMorgan  Chase  Bank,  N.A.,  846  F.3d  928,  930–31  (7th  Cir.) 



                                               7 
                                                                                               
(“[SLUSA] is designed to prevent persons injured by securities transactions from 

engaging in artful pleading . . . in order to evade limits on securities litigation that 

are designed to block frivolous or abusive suits. . . . Allowing plaintiffs to avoid 

[SLUSA] by contending that they have ‘contract’ claims . . . would render [SLUSA] 

ineffectual, because almost all federal securities suits could be recharacterized as 

contract suits about the securities involved.”), cert. denied, 138 S. Ct. 170 (2017).     

III.    Fraudulent Conduct 

        We agree with the district court that, as to the third element, the gravamen 

of Rayner’s Complaint is that E*TRADE made “material misrepresentations and 

omissions that were designed to induce clients to execute non‐directed, standing 

limit orders with E*TRADE even though E*TRADE allegedly had no intention of 

fulfilling  its  purported  fiduciary  obligations.”    Rayner,  248  F.  Supp.  3d  at  502.   

Rayner describes his “breach of duty claim [as] based on E*TRADE’s breach of a 

non‐fraud  based  fiduciary  duty.”    Pl.‐Appellant  Br.  15  (emphasis  added).    But 

“plaintiffs should not be permitted to escape SLUSA by artfully characterizing a 

claim  as  dependent  on  a  theory  other  than  falsity  when  falsity  nonetheless  is 

essential to the claim . . . .”    In re Kingate, 784 F.3d at 140.     




                                               8 
                                                                                                  
       Here,  the  substance  of  Rayner’s  Complaint  plainly  alleges  fraudulent 

conduct.    According  to  Rayner,  E*TRADE  promises  that  it  will  provide  best 

execution  for  its  client’s  limit  orders  by  “put[ting]  the  interests  of  its  customers 

ahead of its own . . . so that the resultant price to the customer is as favorable as 

possible.”    J.A. 13.    When clients place limit orders with E*TRADE, they expect 

that E*TRADE will help them “buy or sell a stock at a specified price . . . or better.”   

Id. at 9 n.1 (emphasis added).    On its website, E*TRADE also announces that “we 

do everything possible to seek best execution each and every time you trade” in 

order  to  deliver  “the  right  blend  of  execution  price,  speed,  and  price 

improvement.”    Id.  at  13.    Despite  these  representations  (i.e.,  through 

“misrepresentation[s]  . . .  of  a  material  fact”),  Rayner  alleges  that  E*TRADE 

violated  its  best  execution  duty  by  placing  its  own  interests  first  and  routing 

clients’ trades to the trading venues that paid the highest “kickbacks” (i.e., by use 

of  a  “manipulative  or  deceptive  device”).    As  a  result,  instead  of  delivering 

optimal  execution  prices  and  price  improvement  in  executing  its  clients’  limit 

orders, E*TRADE was “more likely to trade when the price move[d] against [its 

clients]  and  less  likely  to  trade  when  prices  move[d]  in  their  favor.”    Id.  at  20.   

The  fact  that  the  “resulting  market  price”  would  be  more  unfavorable  than 



                                                9 
                                                                                                 
expected as a result of E*TRADE’s routing practice was “not known to Rayner” or 

other clients at the time that they decided to purchase or sell the securities through 

E*TRADE—Rayner was therefore induced by an “omission of a material fact” to 

purchase  and  sell  securities  through  E*TRADE.    Pl.‐Appellant  Reply  Br.  13.   

And likewise, rather than speedily purchasing and selling securities for its clients, 

and unbeknownst to those clients, the limit orders that E*TRADE executed on their 

behalf were “fill[ed] slower,” J.A. 18, and “up to 25% less likely to be executed,” 

id. at 19.     

        Rayner argues nonetheless that the district court failed to follow this Court’s 

precedent because “[a]s in In re Kingate, [Rayner’s] claims do not require a showing 

of false conduct by the named defendants.”    Pl.‐Appellant Br. 15 (quoting In re 

Kingate, 784 F.3d at 152) (internal quotation marks and brackets omitted).    This 

argument  is  meritless.    In  re  Kingate  held  that  some  of  plaintiffs’  breach  of 

fiduciary duty claims were not precluded by SLUSA because the false conduct at 

issue in that case was committed by third parties rather than by defendants.    784 

F.3d at 149 (“SLUSAʹs preclusion applies when the state law claim is predicated 

on  conduct  of  the  defendant  .  .  .  .”  (emphasis  in  original)).    Here,  in  contrast, 




                                              10 
                                                                                            
Rayner’s  Complaint  alleges  false  conduct  on  the  part  of  E*TRADE,  not  third 

parties.     

       Accordingly,  we  join  our  sister  circuits  in  concluding  that  best  execution 

claims alleging misrepresentations or omissions relating to: (1) a broker’s receipt 

of “kickbacks” from trading venues; and (2) the execution of trades so as to take 

advantage of such arrangements, satisfy the third element of SLUSA, by alleging 

securities claims based on fraudulent conduct.    See Zola v. TD Ameritrade, Inc., 889 

F.3d 920, 923–25 (8th Cir. 2018); Lewis v. Scottrade, Inc., 879 F.3d 850, 854–55 (8th 

Cir. 2018); Fleming, 878 F.3d at 1154–55; cf. Holtz, 846 F.3d at 932 (“A fiduciary that 

makes a securities trade without disclosing a conflict of interest violates federal 

securities law . . . [and] a broker‐dealer that fails to achieve best execution for a 

client by arranging a trade whose terms favor the dealer rather than the client has 

a securities problem, not just a state‐law contract or fiduciary‐duty problem.”); In 

re Morgan Stanley & Co. Inc., Exchange Act Release No. 55726, 2007 WL 1364323, at 

*8 (May 9, 2007) (“Failure to satisfy the duty of best execution may constitute a 

violation of Section 15(c)(1)(A) of the Exchange Act, which makes it unlawful for 

any broker or dealer to effect any transaction in . . . any security by means of any 




                                            11 
                                                                                             
manipulative,  deceptive,  or  other  fraudulent  device  or  contrivance.”  (internal 

quotation marks omitted)).     

III.    “In Connection With” 

        As  to  SLUSA’s  fourth  element,  we  also  agree  with  the  district  court  that 

E*TRADE’s alleged fraudulent conduct arose “in connection with” the purchase 

or sale of covered securities.    To satisfy this element, “the fraud perpetrated by 

[E*TRADE must be] material to a decision by one or more individuals (other than 

the fraudster) to buy or to sell a covered security.”    In re Herald (Herald II), 753 

F.3d 110, 113 (2d Cir. 2014) (per curiam) (quoting Chadbourne & Parke LLP v. Troice, 

571 U.S. 377, 387 (2014) (internal quotation marks omitted).    As discussed above, 

E*TRADE’s fraudulent failure to provide best execution allegedly caused Rayner 

and other E*TRADE clients to purchase and sell securities at unfavorable prices 

and  at  lower  volumes  than  expected.    It  is  frivolous  to  suggest  that  negatively 

influencing  the  price  and  quantity  at  which  clients  may  buy  and  sell  securities 

would not “make[] a significant difference to someone’s decision to purchase or to 

sell a covered security.”    Troice, 571 U.S. at 387; see also Merrill Lynch, Pierce, Fenner 

& Smith Inc. v. Dabit, 547 U.S. 71, 89 (2006) (“[F]raudulent manipulation of stock 

prices—unquestionably qualifies as fraud ‘in connection with the purchase or sale’ 



                                             12 
                                                                                             
of securities . . . .”); Kurz v. Fid. Mgmt. & Research Co., 556 F.3d 639, 641 (7th Cir. 

2009) (rejecting as “frivolous” the argument that “the duty of best execution is not 

‘in connection with the purchase or sale’ of securities”).     

       The  ”outer  limit”  delineated  by  the  Supreme  Court  in  Troice  does  not 

suggest a contrary result.    Herald II, 753 F.3d at 113 (“Troice clarifies the scope of 

SLUSA  by  delineating  an  outer  limit  to  its  requirement  that  the  fraud  be  ‘in 

connection with the purchase or sale of a covered security.’”).    As we explained 

in Herald II, the Supreme Court held that “the closest that the plaintiffs in Troice 

could  get”  to  satisfying  the  “in  connection  with”  requirement  was  the  “too 

remote”  allegation  that  the  plaintiffs  were  induced  to  purchase  uncovered  (not 

covered) securities, as a result of the defendants’ fraudulent representations that 

the defendants (not the plaintiffs) would purchase covered securities.    Id.     

       Although Rayner does not dispute that the securities at issue were covered 

securities, Rayner argues that it was E*TRADE that was induced to purchase or 

sell securities, and “[i]f the only party who decides to buy or sell a covered security 

as a result of a lie is the liar, that is not a ‘connection’ that matters.”    Pl.‐Appellant 

Reply Br. 13 (quoting Troice, 571 U.S. at 388); see also Troice, 571 U.S. at 388 (“[T]he 

‘someone’ making th[e] decision to purchase or sell must be a party other than the 



                                            13 
                                                                                              
fraudster.”).    As  already  discussed  above,  Rayner’s  claim  amounts  to  an 

allegation that E*TRADE’s routing practice fraudulently induced the plaintiffs (not 

E*TRADE, the defendant) to purchase and sell securities at less favorable prices 

and  lower  volumes  than  anticipated:    E*TRADE’s  clients  “‘tried  to  take  . . .  an 

ownership  position”  in  covered  securities  at  the  optimal  price  and  quantity.   

Herald II, 753 F.3d at 113 (quoting Troice, 571 U.S. at 389) (emphasis in original).   

“That [E*TRADE] fraudulently failed to follow through on its promise to place the 

investments in covered securities” based on best execution standards “does not in 

any respect remove this case from the ambit of SLUSA as defined in Troice.”    Id.; 

see also Zola, 889 F.3d at 926 (“[T]he broker’s ‘failure to provide best execution was 

material to every trade in covered securities that [the] customer [] chose to have 

[the broker] execute.’” (quoting Lewis, 879 F.3d at 853)); Fleming, 878 F.3d at 1155 

(“[T]he  false  promise  of  best  execution  . . .  caused losses  directly  resulting  from 

what  clients  believed  to  be  legitimate  securities  transactions.    The  net  price 

obtained when purchasing or selling a security is plainly material to a buyer or 

seller,  and  the  alleged  breach  here  coincided  with  securities  transactions.” 

(internal quotation marks and alterations omitted)).    Cf. Newton v. Merrill, Lynch, 

Pierce, Fenner & Smith, Inc., 135 F.3d 266, 269 (3d Cir. 1998) (“[A] broker‐dealer, by 



                                             14 
                                                                                       
accepting an order without price instructions, impliedly represents that the order 

will be executed in a manner consistent with the duty of best execution and that a 

broker‐dealer  who  accepts  such  an  order  while  intending  to  breach  that  duty 

makes a misrepresentation that is material to the purchase or sale.”).     

                                  CONCLUSION 

       We have considered all of Rayner’s remaining arguments and find them to 

be meritless.    For the foregoing reasons, we AFFIRM the judgment of the district 

court.     




                                         15